EXHIBIT LOGITECH INTERNATIONAL S.A. 2 RESTRICTED STOCK UNIT AGREEMENT (EXECUTIVE PARTICIPANT) This Restricted Stock Unit Agreement, including any country-specific terms and conditions set forth in the attached Appendix A (collectively, the “Agreement”) is between Logitech International S.A., a Swiss company (the “Company”), and the Participant named below and is made pursuant to the Logitech International S.A. 2006 Stock Incentive Plan (the “Plan”).To the extent any capitalized terms used in this Agreement are not defined, they shall have the meaning given to them in the Plan.Subject to Section20(c) of the Plan, in the event of a conflict between the terms and conditions of the Plan and the terms and conditions of this Agreement, the terms of the Plan shall prevail. In consideration of the mutual agreements herein contained and intending to be legally bound hereby, the parties agree as follows: 1.
